 

Exhibit 10.1

 



[image_001.jpg]

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) effective as of April 1, 2014 (the
Commencement Date) by and between Crumbs Bake Shop, Inc., a Delaware
corporation, and its subsidiary, Crumbs Holdings LLC, a Delaware limited
liability (collectively, the “Company”) with a primary business address at 110
West 40th street, New York, NY 10018, and Edward M. Slezak, an individual with a
mailing address at 380 Rector Place; Apt 12G, New York, NY 10280 (the
“Executive”)

 

WITNESSETH:

 

WHEREAS, the Company wishes to continue to employ the Executive as the Company's
Chief Executive Officer and General Counsel of the Company and the Executive
desires to continue such employment, in accordance with the terms and conditions
of this Agreement.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the parties agree as follows:

 

1. Definitions

 

For purposes of this Agreement, the following terms shall have the meanings
described below:

(a) “Affiliate” shall mean a domestic or foreign business entity controlled by,
controlling or under common control with the Company.

  

(b) “Annual Bonus Plan” shall have the meaning set forth in Section 4.2 of this
Agreement.

  

(c) “Base Salary” means that certain dollar amount per annum set forth in
Section 4.1 of this Agreement, or such other annual amount which may be paid to
Executive from time to time pursuant to the terms of this Agreement.

  

(d) “Board” shall mean the Board of Directors of Crumbs Bake Shop, Inc.

  

(e) “Cause” shall have the meaning set forth in Section 9.1 of this Agreement.

  

(f) “Change of Control” means the occurrence of one of the following events:

 



-1-

 

 

(i)  if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; or (ii) individuals who at the beginning of such period
constitute the Board and any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election was previously so approved, cease
for any reason to constitute a majority thereof; or (iii)  a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation (A) which would result in all or a portion of the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (B) by which the corporate
existence of the Company is not affected and following which the Company’s Chief
Executive Officer and Directors retain their positions with the Company (and
constitute at least a majority of the Board); or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all the
Company’s assets.

 

(g) “Commencement Date” shall mean the date of this Agreement.

  

(h) “Company” shall mean Crumbs Bake Shop, Inc., a Delaware Corporation, Crumbs
Holdings, LLC, a Delaware limited liability company and their Affiliates.

 

(i) “Company Business” shall mean the, distribution, marketing and sale of
cupcakes and related food products, and all activities incident thereto, and any
other business in which the Company may engage in from time to time.

 

(j) “Confidential Information” shall mean all trade secrets, proprietary and/or
confidential information related to the Company including, without limitation,
operating techniques, marketing programs, suppliers, lessors, financial
arrangements, properties, assets, contracts and customer lists. Confidential
Information shall not include any information (i) which on the date of this
Agreement is generally known to the public, (ii) which is subsequently published
by someone having a right to do so, which publication does not violate or breach
any confidentiality agreement and the acquisition of which was not derived from
a violation or breach of any confidentiality or proprietary agreement, (iii)
which is received from someone not a party hereto and who is not under any
obligation to hold confidential and who is lawfully in possession of such
information or (iv) which is or becomes publicly known without the wrongful act
or breach of this Agreement.

  

(k) “Executive” shall mean Edward M. Slezak.

  

(l) “Good Reason” shall have the meaning set forth in Section 9.2 of this
Agreement.

  

(m) “LTIP” shall mean stock equity grants issued pursuant to the Company’ Equity
Incentive Plan and Long-Term Incentive Plan.

  



-2-

 

 

(n) “Permanent Disability” shall mean the situation where the Executive is
unable to substantially perform his usual duties as Chief Executive Officer of
the Company because of an incapacitating sickness or injury for a continuous
period of one hundred eighty (180) days; provided, however, if prior to the
expiration of said 180-day period, such disabled Executive is able to
substantially perform his usual duties but thereafter is again unable to so
perform, and the intervening period in which he is able to so perform did not
equal or exceed the original period in which he was unable to so perform, then
the second period of such inability shall be deemed a continuation of and shall
include the duration of, the original period of such inability and the original
period of inability shall be deemed uninterrupted through, and shall include the
duration of, the intervening period of ability.

 

(o) “Restricted Period” shall mean the period beginning on the Termination Date
and ending on the date which is six (6) months from the Termination Date.

 

(p) “Severance Period” shall mean the six (6) month period immediately following
the Termination Date.

 

(q) “Subsidiary” shall mean any entity of which the Company owns, directly or
indirectly, 50% or more of the aggregate voting power of the voting securities.

 

(r) “Target Annual Bonus Percentage” shall have the meaning set forth in Section
4.2.

 

(s) “Term” the term of this Agreement shall be for successive one (1) year terms
until such time as the Agreement is terminated or expires on its terms.  Without
any action by either party, 60 days prior to the end of each annual period the
Agreement shall automatically renew for an additional one (1) year term.

 

(t) “Termination Date” shall mean the effective date that Executive's employment
with the Company shall be terminated.

 

(u) “Vested Benefits” means amounts which are vested or which Executive is
otherwise entitled to receive under the terms of or in accordance with any
Company employee benefits or pension plan, policy, practice or program of, or
any contract or agreement with, the Company or any of its subsidiaries, at or
subsequent to the date of termination of this Agreement, without regard to the
performance by the Executive of further services to the Company.

 

2. Employment

 

Subject to the provision of Section 9, the Executive's Employment with the
Company shall at all times be “at will,” which means that either the Executive
or the Company may terminate the Executive's Employment at any time and for any
or no reason. Any contrary representation that may have been made or may be made
to the Executive at any time shall be superseded and governed by this Section 2.
This Agreement shall constitute the full and complete Agreement between the
Executive and the Company on the “at will” nature of the Executive's employment
by the Company, which may only be changed in an express written agreement signed
by the Executive and the Chairman of the Board of the Company.

 



-3-

 

 

3. Position and Duties; Representations and Warranties

 

3.1 Position and Duties

 

a)For the Term of this Agreement, the Company hereby continues to engage
Executive and Executive hereby agrees to continue to provide to the Company his
full-time services, as Chief Executive Officer of the Company, reporting
directly to the Board. The Executive’s duties shall consist of those duties and
responsibilities currently performed by him plus such other duties consistent
with those generally applicable to a person bearing said title, and as the Board
shall from time to time direct, provided such directives are consistent with the
duties of a Chief Executive Officer. In addition, during the Term, Executive
shall have a reporting relationship directly to the Board, and at all such times
during the Term, Executive shall, as he has since assuming the role of Chief
Executive Officer of the Company, in consultation with the Board, be the final
decision maker on all business related matters for the Company.

  

b)Executive further agrees that he will not, directly or indirectly, engage or
participate in any activities at any time during such employment which conflict
with or could reasonably be considered to conflict with the interests of the
Company. Further, during the Term and any Restricted Period, Executive shall
not, directly or indirectly, engage in or participate in the operation or
management of, or render any services to, any Company competitors, as set forth
on Appendix A hereto (the “Company Competitors”). Executive shall not be
prevented from investing and managing his assets in such form or manner as will
not unreasonably interfere with the services to be rendered by Executive
hereunder, or from acting as a director, trustee, officer of, or on a committee
of, or a consultant to, any other firm, trust or corporation without prior
review and approval by the Board or deliver lectures, fulfill speaking
engagements or teach or coach at educational institutions whether or not for
compensation where such positions do not unreasonably interfere with the
services to be rendered by Executive hereunder and where the business of such
firm, trust or corporation is not in competition with the Company’s (or any of
the Company’s Affiliates) business.

  

3.2 Representations and Warranties. Executive represents and warrants that: (a)
the Executive is not subject to nor bound by, any covenant against competition,
confidentiality obligation or any other agreement, order, judgment or other
obligation which would conflict with, restrict or limit the performance of the
services to be provided by Executive hereunder; (b) in Executive's employment
with the Company, Executive will not violate or breach any confidentiality or
other agreement or obligation which Executive has with or to any former
employer; (c) the Executive has given to the Company copies of all agreements
concerning confidentiality or proprietary information between Executive and
Executive's previous employers; and (d) that as of the Commencement Date, the
Executive is not aware of any actions, demands, causes of action or claims with
respect to any matter, event or condition occurring or arising on or prior to
the date hereof that may be brought by the Executive or on his behalf against
the Company, or the Company' s officers, directors, shareholders, agents or
employees, or their respective heirs, successors, assigns or legal
representatives, Executive shall not bring to the Company or use in Executive's
work with the Company any confidential material, proprietary information,
documents or other property of any former employer or other person, without
first obtaining such former employer's or other person's permission,

 



-4-

 

 

4. Compensation

 

4.1 Base Salary. The Company shall pay to Executive, during the Term, an annual
base salary (the “Base Salary”) of $300,000 per annum. The Base Salary shall be
reviewed annually by the Company and the Board and may be increased if the
Company and the Board, in their sole and absolute discretion, determine that
such an increase is advisable based on such factors as the Company shall
consider appropriate from time to time (it is understood that under no
circumstances shall such review cause a decrease in Executive’s Base Salary).
Executive’s Base Salary shall be payable in accordance with the Company’s
customary Executive payroll policy as in effect from time to time (but in no
event less frequently than monthly). Such Base Salary, together with any other
compensation which may be payable to Executive hereunder, shall be less such
deductions as shall be required to be withheld by applicable law and regulations
and shall be pro-rated for any period that does not constitute a full twelve
(12) month period.

 

4.2 Employee Pay-for-Performance Bonus Plan. The Executive shall be eligible to
participate in the Company’s Employee Pay-for-Performance Bonus Plan (the
“Annual Bonus Plan”) during the Term for so long as the Company shall maintain
such Annual Bonus Plan. The terms, financial goals and parameters of the Annual
Bonus Plan shall be mutually agreed upon by the Board and Executive. Commencing
with the Company's 2014 Fiscal Year, the Annual Bonus Plan shall provide
Executive with a target bonus of one hundred percent (100%) (such percentage
shall be referred to herein as the “Target Bonus Percentage”) of Executive's
Base Salary for such fiscal year; subject, however, to the terms and conditions
of the Annual Bonus Plan (including, without limitation, the satisfaction of
certain performance based milestones provided by the Company) and that Executive
be employed by the Company at the end of the fiscal year during which such
target bonus is earned. Such payment shall be distributed pursuant to the Annual
Bonus Plan. Notwithstanding any of the foregoing, nothing contained in this
Section 4.2 shall affect any amounts which may be payable to the Executive
pursuant to Section 10 below.

 

4.3 Long- Term Incentive Plan (LTIP). In addition to any incentive compensation
the Executive may receive in accordance with Sections 4.1 and 4.2 of this
Agreement, pursuant to the terms of this Agreement, Executive will receive: a
grant from the Company of 50,000 shares of the Company’s restricted stock equity
which restricted stock grant shall vest one (1) year from the date of the grant.
Executive shall also be entitled to receive additional equity grants pursuant to
terms of the Company’s Equity Incentive Plan and Long-Term Incentive Plan.
Executive will also receive annual equity grants in accordance with the
determination of the Company’s Compensation Committee and Board of Directors.

 

4.4. Withholdings. All payments to the Executive under this Agreement shall be
subject to Federal, New York State and New York City and other tax withholdings
as are required by law.

 

5. Employment Relationship. Except during any reasonable periods of absence due
to sickness, personal injury or other disability throughout the Term, Executive
shall devote his full working time and attention during normal business hours to
performing his services and duties hereunder to the best of his abilities and
utilizing all of his skills, experience and knowledge to advance the business
and interests of the Company in a manner consistent with the professional duties
and responsibilities of his position, subject to and in accordance with the
provisions of Section 3.1.

 



-5-

 

 

6. Benefits; Paid Time Off; Reimbursed Expenses

 

1.Benefits. In addition to the payments required by Paragraphs 4.1 through 4.3
of this Agreement, to be paid to the Executive during the Term, the Executive
shall also continue to:

 

(a) be eligible to participate, on the same basis and to the same extent as
other key executive executives of the Company, in all executive benefits plans
presently in effect and/or hereafter maintained or created by the Company;

 

(b) be eligible to participate in medical, dental, short and/or long-term
disability, life and accidental death and dismemberment insurance plans that may
be provided by the Company for its key executive Executives in accordance with
the provisions of any such plans;



 

(c) be entitled to sick leave and sick pay in accordance with any Company policy
and practice that may be applicable, from time to time, to key executive
Executives; and



 

(d) be eligible to participate in any pension plan, including the Company’s
Supplemental Executive Retirement Plan, and 401(k) plan and other retirement
income benefit plans presently in effect and/or hereafter maintained or created
by the Company.

  

2.Paid Time Off. The Executive shall be entitled to twenty three days (23) paid
time off during the time period between the Commencement Date and December 31,
2014 and each calendar year thereafter.

 

3.Expenses. In addition to personal expenses, it is recognized that during the
Term, the Executive shall be required to incur ordinary and necessary business
expenses in connection with the performance of his duties hereunder. The Company
shall pay for or reimburse the Executive promptly in the amount of all such
ordinary and necessary business expenses, subject to Company policies and
practices.

 

7. Term. .  Executive’s employment hereunder shall be for the Term, unless this
Agreement is terminated in accordance with the terms and conditions contained in
Section 9, or amended by written agreement signed by the parties hereto prior to
the end of the Term. Executive agrees that the covenants set forth in Section 13
and all other provisions of this Agreement related to the enforcement thereof,
shall continue throughout the Term, surviving any termination of Executive’s
employment hereunder for any reason.  In the event this Agreement terminates at
the culmination of the Term with no further action by either party hereto, then
that shall not be considered a termination of employment and this Agreement
shall continue on its terms.  

  

8. Ownership of Results and Proceeds of Employment: All results and proceeds of
Executive’s employment (“Work Product”) hereunder shall be considered “work made
for hire” and shall be owned exclusively throughout the world by the Company
(including all copyrights and patents therein and thereto, and all renewals and
extensions thereof) in perpetuity (except with respect to patents or copyrights
which shall be owned exclusively by Company for the duration of any applicable
patent or copyright), free of any claims whatsoever by Executive or any other
person. Company shall have the sole and exclusive right to copyright or patent
the Work Product and documentation thereto, or other reproductions embodying the
Work Product thereof, and any other material capable of copyright and/or patent
protection created in connection with the Work Product) in Company’s name, as
the owner and author thereof, and to secure any and all registrations, renewals
and extensions of such copyrights and patents in Company’s name or Executive’s
name as permitted pursuant to applicable statute. If Company shall be deemed not
to be the owner or author of any of the aforementioned materials, this Agreement
shall constitute an irrevocable transfer to Company of ownership of copyright
and/or patent therein (and all renewals and extensions). Executive shall, upon
Company’s request, execute and deliver to Company transfers of ownership of
copyright (and all renewals and extensions) or patent, as the case may be, in
such materials and any other documents as Company may deem necessary or
appropriate to vest in Company the rights granted to Company in this Agreement,
and if Executive does not execute any such above described transfers as required
hereunder then Executive hereby irrevocably appoints Company his
attorney-in-fact for the purpose of executing those transfers of ownership and
other documents in his name.

 



-6-

 

 

9. Termination of Employment

 

9.1 By Company for Cause. The Company may discharge Executive and terminate this
Agreement for Cause. As used in this Agreement, “Cause” shall mean any one or
more than one of the following:

 

(a)Gross negligence or willful misconduct of Executive in the performance of his
duties;

 

(b)Executive’s conviction of a felony, any crime of moral turpitude during his
employment with the Company or any act of fraud or dishonesty by Executive;

  

(c)Willful failure to follow the instructions of the Board, which instructions
are material, legal, and not inconsistent with the duties assigned to Executive
hereunder and which failure is not cured within fifteen (15) business days after
written notice of such failure is delivered to Executive by the Company with
respect to failures which are curable, provided, however, that if such failure
is not capable of being cured within fifteen (15) business days, the Company may
terminate Executive immediately;

  

(d)Any breach of any of the material terms of this Agreement by Executive which
is not cured within fifteen (15) business days after written notice of breach is
delivered to Executive by the Company with respect to breaches which are
curable, provided, however, that if such breach is not capable of being cured
within fifteen (15) business days, the Company may terminate Executive
immediately; or

 

(e)Any material violation of published and available Company policies and
procedures, which material violation is not cured within fifteen (15) business
days after written notice of such violation is delivered to Executive by the
Company with respect to such violation.



 

9.2. By Executive for Good Reason. Executive may terminate this Agreement for
Good Reason. As used in this Agreement, “Good Reason” shall mean the occurrence
of any of the following:

 



-7-

 

 

(a)any breach of any of the material terms of this Agreement by the Company,
continuing for more than fifteen (15) days after written notice thereof has been
received by the Company from Executive, that such breach will be grounds for
termination for Good Reason;

 

(b)without the consent of Executive, a material change or diminution of the
Executive’s role, responsibilities or duties; including, but not limited to,
no-longer being employed as the Chief Executive Officer of a company whose
securities are publicly traded on a nationally recognized securities exchange;

 

(c)without the consent of Executive, a material change or any reduction in the
salary, authorities, powers, functions and/or duties associated with Executive’s
position, which reduction is not rescinded within five (5) business days after
the Company has received written notice from Executive that such reduction will
be grounds for termination for Good Reason; provided, however, that Executive
shall deliver any such notice within thirty (30) days of his knowledge of the
occurrence of such material change or reduction;

 

(d)if following a Change in Control of the Company without the consent of
Executive, (i) a material change in the authorities, powers, functions and/or
duties associated with Executive’s position or any reduction in Executive’s Base
Salary or Annual Bonus Plan targeted bonus payout percentages occurs, (ii)
Executive ceases to report directly the Board, or (iii) Executive ceases to be
the final decision maker on all business related matters for the Company, which
change, reduction or other circumstance is not rescinded within five (5)
business days after the Company has received written notice from Executive that
such event will be grounds for termination for Good Reason; provided, however,
that Executive shall deliver any such notice within thirty (30) days of his
knowledge of such change, reduction or other circumstance; or

  

(e)without the consent of Executive, moving of the Company’s New York City
corporate headquarters beyond a 50 mile radius of the Company’s existing
headquarters location.

  

9.3. On Executive’s Death or Permanent Disability. This Agreement shall
terminate upon Executive’s Death or Permanent Disability.

 

9.4. By Company Without Cause. The Company may, on written notice to Executive,
terminate this Agreement without Cause at any time during the Term.

 

9.5. By Executive Without Good Reason. The Executive may, on written notice to
the Company, terminate this Agreement at any time during the Term.

 



-8-

 

 

10. Payments to Executive on or After Termination

 

(a) Upon the termination of his employment with the Company pursuant to Section
9 at any time after the Commencement Date, the Executive (or his legal
representatives) shall be entitled to receive the portion of the Executive's
annual Base Salary that has accrued through the Termination Date but has not yet
been paid plus reimbursement for all expenses incurred by Executive prior to the
Termination Date and reimbursable by the Company pursuant to Section 3. Payment
under this Section 10(a) shall occur on the first payroll date immediately
following the Executive’s termination of employment.

 

(b) If Executive's employment with the Company is terminated pursuant to Section
9.2, 9.3 or 9.4 at any time after the Commencement Date, then in addition to the
payments to be made to the Executive as described in Section 10(a) hereof, the
Executive (or his legal representatives) shall be entitled to receive the
following:

 

(i) a pro-rata portion of Executive’s Annual Bonus, for the full applicable
Fiscal Year calculated following such year and pro-rated for the number of days
Executive was actually employed in such Fiscal Year, and payable at such time
the Annual Bonus is payable under this Agreement;

 

(ii) the unvested equity grants from the Company, subject to the terms of such
equity grants or the applicable plan;

 

(iii) Executive's then current Base Salary for a period of six months from the
Termination Date to be paid as a salary continuance through the normal payroll
cycle; and

 

(iv) the continued coverage under the Company's applicable health insurance plan
or plans during such six (6) month period so long as Executive is eligible to
participate in such plans during such time period and if Executive is not
eligible to participate in such plans during such time period, the Company shall
pay all costs of all COBRA insurance premiums during such time period. No other
payments shall be made, or benefits provided, by the Company except for benefits
that have already become vested under the terms of employee benefit programs
maintained by the Company and except as otherwise required by law.

 

(c) Any payments to be paid by the Company to Executive pursuant to Section 9.2
above, shall be conditioned upon: (i) Executive having provided an irrevocable
waiver and general release of claims (other than any claims for, or relating to,
payments that Executive is entitled to receive in accordance with Section 9.2)
in favor of the Company, its predecessors and successors, and all of the
respective current or former directors, officers, employees, partners, members,
agents or representatives of any of the foregoing, inform and substance
satisfactory to the Company; and (ii) Executive adhering to all of the covenants
contained in Sections 11, 12 and 13 herein. In the event that Executive shall
breach any of the covenants contained in Sections 11, 12 or 13, and in addition
to any other rights or remedies which may be available to the Company, the
Executive shall not be entitled to receive any amounts to be paid to him by the
Company pursuant to Section 9.2 that have not yet become due and payable as of
the date of such breach.

 

(d) The payment of any amounts accrued under any benefit plan, program or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan, program or arrangement, and any elections Executive has made
there under and the Company, in its sole discretion, may amend, modify or
rescind any employee benefit plan or program without any notice of any kind to
Executive.

 



-9-

 

 

(e) In the event that (i) Executive terminates his employment and terminates
this Agreement based upon Section 9.2(d) above, or (ii) if within two (2) years
following a Change in Control, this Agreement is terminated by the Executive
pursuant to Section 9.2 (Good Reason) or this Agreement is terminated by the
Company pursuant to Section 9.4 (without Cause), then Executive shall be
entitled to receive a lump sum payment equal to three (3) times the sum of (A)
Executive’s then Base Salary (or in the event a reduction in Base Salary is the
basis for a Termination by Executive for Good Reason, then the Base Salary in
effect immediately prior to such reduction) and (B) Executive’s Bonus Payment,
calculated at the “Target” level under the Annual Bonus Plan, for the Company
fiscal year in which the termination of Executive’s employment occurred. The
lump sum payment provided for in the preceding sentence shall be paid within
thirty (30) days of the Executive’s termination of employment. Executive shall
also be entitled to receive his Vested Benefits. For the avoidance of doubt, in
the event that Executive provides notice to the Company pursuant to Section
9.2(d)) and there is no rescission by the Company within the prescribed
timeframe set forth therein, then Executive shall be entitled to receive all
payments and consideration set forth in this section, so long as Executive also
agrees to no-longer be employed by the Company.

 

11. Company Property

 

(a) All property, business records and files of the Company shall be the sole
property of the Company, and the Executive shall not retain, remove or copy such
property or materials while this Agreement is in effect or upon its termination,
other than in the normal course of the Executive's duties, without prior written
consent of the Company. Upon the termination of this Agreement or at any other
time upon the Company's request, the Executive shall deliver all such property
and materials in his possession to the Company.

 

(b) After the Commencement Date of this Agreement and prior to the Termination
Date, any business opportunity related to the Company or Company Business must
be pursued by the Executive through the Company and may not be pursued by the
Executive individually or in any other capacity; provided. however, that
Executive may pursue such opportunity with the prior written approval of the
Board.

 

12. Non-Disclosure of Confidential Information . The Executive agrees to use all
Confidential Information created by the Executive or obtained at any time during
his employment only in furtherance of the purposes of the Company or Company
Business. The Executive shall maintain in confidence and shall not use, directly
or indirectly, or disclose for his own purpose, or for the benefit of any other
person or entity, any Confidential Information except as may be permitted by
this Agreement. Notwithstanding the foregoing, Confidential Information shall be
permitted to be disclosed when (a) required to do so by a lawful order of a
court of competent jurisdiction, any governmental authority or agency, or any
recognized subpoena power, provided that, if permitted under such order or
subpoena power, the Company first be given prompt notice of any such order or
subpoena and a full opportunity to contest and/or limit the disclosure, or (b)
necessary to prosecute the Executive's rights against the Company or to defend
himself against any allegations of the Company, or (c) required by the
Executive's attorneys and accountants in the performance of their professional
obligations to the Executive so long as such attorneys and accountants are under
a duty of confidentiality to the Executive and informed of this confidentiality
clause.

 

13. Covenant Against Competition; Non-Solicitation

 

(a) Competition: Outside Activities While Employed by the Company

 



-10-

 

 

During the Term, the Executive shall comply fully with the requirements set
forth above in Section 3.1(a) of this Agreement; nothing in this Section
conflicts with those permissions granted to Executive in Section 3.1(b) of this
Agreement. A breach of this Section is grounds for termination for cause.

 

(b) Competition after Employment has Terminated

 

During the six (6) month period immediately following the Termination Date, the
Executive shall not, directly or indirectly, engage or become an owner, lender,
partner, director, officer, consultant, employee or otherwise render services to
any Company Competitors as set forth in Appendix A of this Agreement. In
addition, during the six (6) month period immediately following the Termination
Date, the Executive shall not, directly or indirectly, solicit or attempt to
hire any person who is then, or was within the one (1) year period ending on the
date the determination is made, employed by the Company. In the event that
Executive breaches this provision the Company is no longer responsible for any
post-termination payments as described above in Section 10.

 

In the event any provision of this Section 13 would be held to be invalid and
unenforceable by reason of the geographic or business scope or duration thereof,
this Section shall be construed as if the geographic or business scope or the
duration thereof had been more narrowly drawn so as not to be invalid or
unenforceable.

 

14. Code Section 409A Compliance

 

This Agreement is intended to be interpreted and operated to the fullest extent
possible so that the payments and benefits under this Agreement either shall be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations issued thereunder (collectively,
“Code Section 409A”), or shall comply with the requirements of Code Section
409A. The parties hereto agree to interpret, apply, administer, and/or amend
this Agreement in the least restrictive manner necessary to comply with Code
Section 409A and without resulting in any increase in the amounts owed hereunder
by the Company.

 

(a) Each payment made under this Plan shall be designated as a “separate
payment” within the meaning of Code Section 409A.

 

(b) Notwithstanding any other provision of this Agreement to the contrary, if
the Executive is a “specified employee” within the meaning of Code Section 409A,
and a payment or benefit provided for in this Agreement would be subject to
additional tax under Code Section 409A if such payment or benefit is paid within
six (6) months after the Executive’s “separation from service” (within the
meaning of Code Section 409A), then such payment or benefit required under this
Agreement shall not be paid (or commence) during the six-month period
immediately following the Executive’s separation from service except as provided
in the immediately following sentence. In such an event, any payments or
benefits that would otherwise have been made or provided during such six-month
period and which would have incurred such additional tax under Code Section 409A
shall instead be paid to the Executive in a lump-sum cash payment on the earlier
of (i) the first regular payroll date of the seventh month following the
Executive’s separation from service or (ii) the 10th business day following the
Executive’s death.

 

(c) If the Executive’s termination of employment hereunder does not constitute a
“separation from service” within the meaning of Code Section 409A, then any
amounts payable hereunder on account of a termination of the Executive’s
employment and which are subject to Code Section 409A shall not be paid until
the Executive has experienced a “separation from service” within the meaning of
Code Section 409A.

 



-11-

 

 

(d) No reimbursement or in-kind benefit shall be subject to liquidation or
exchange for another benefit and the amount available for reimbursement, or
in-kind benefits provided, during any calendar year shall not affect the amount
available for reimbursement, or in-kind benefits to be provided, in a subsequent
calendar year. Any reimbursement to which the Executive is entitled hereunder
shall be made no later than the last day of the calendar year following the
calendar year in which such expenses were incurred.

 

(e) Whenever a payment under this Agreement is to be made within a certain
period of time following a certain event (i.e. within 30 days after the
termination of employment), such period of time must, when (and only when)
necessary to avoid a violation of Code Section 409A, either (i) begin and end in
the same taxable year of the Executive; or (ii) not exceed ninety (90) days,
provided that the Executive does not have a right to designate, directly or
indirectly, the taxable year of the payment. This Agreement shall be interpreted
and/or amended to comply with the foregoing sentence.

 

(f) Notwithstanding anything herein to the contrary, neither the Company nor any
of its Affiliates shall have any liability to the Executive or to any other
Person if the payments and benefits provided in this Agreement that are intended
to be exempt from or compliant with Code Section 409A are not so exempt or
compliant.

 

15. Section 280G Compliance. In the event that any payments or benefits provided
for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) but for this Section 15, would
be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s benefits hereunder will be delivered as to such lesser extent which
would result in no portion of such benefits being subject to excise tax under
Section 4999 of the Code (currently being equal to 2.99 times the Executive’s
base amount within the meaning of Section 280G of the Code as finally determined
for federal income tax purposes). If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (i) reduction of
cash payments and (ii) reduction of employee benefits.

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 15 will be made in writing by the Company’s
independent public accountants or such other person or entity to which the
parties mutually agree in writing immediately prior to a Change in Control as
defined for purpose of Code Section 280G (the “Firm”), whose determination will
be conclusive and binding upon Executive and the Company. For purposes of making
the calculations required by this Section 15, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the Firm
such information and documents as the Firm may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Firm may incur in connection with any calculations contemplated by this Section
15.

 

16. Effect on Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior or contemporaneous agreement
between the Company and the Executive.

 



-12-

 

 

17. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor or successors of the
Company by reorganization, merger or consolidation, or any assignee of all or
substantially all of the Company’s business and properties; Executive’s rights
or obligations under this Agreement may not be assigned by Executive.

 

18. Modification and Waiver

 

(a) This Agreement may not be modified or amended except by written instrument
signed by the parties hereto.

 

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term and condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.

 

19. Severability. If, for any reason, any provision of this Agreement, or any
part of any provision, is held invalid, such invalidity shall not affect any
other provision not held invalid, and each such other provision and part thereof
shall to the full extent consistent with law continue in full force and effect.

 

20. Indemnification and Insurance. Company shall indemnify Executive (and
Executive’s legal representatives or other successors) to the fullest extent
permitted by the laws of the State of Delaware and the Company’s certificate of
incorporation and by-laws, and Executive shall be entitled to the protection of
any insurance policies Company may elect to maintain generally for the benefit
of officers, against all costs, charges and expenses whatsoever incurred or
sustained by Executive (or Executive’s legal representatives or other
successors) in connection with any action, suit or proceeding to which Executive
(or Executive’s legal representatives or other successors) may be made a party
by reason of Executive’s being or having been an officer or Executive of Company
and its subsidiaries and Affiliates. The Company covenants to maintain during
the Term, Directors and Officers Insurance providing customary insurance
coverage for a company of the size of the Company

 

21. Governing Law. This Agreement has been executed and delivered in the State
of New York, and its validity, interpretation, performance and enforcement shall
be governed by the laws of the State of New York, excluding its principles of
conflicts of law. The parties hereby consent to jurisdiction of and venue in the
courts of the State of New York and agree to have any dispute arising hereunder
governed by New York law, excluding its principles of conflicts of law.

 

22. No Other Contracts. Executive represents and warrants that neither the
execution and delivery of this Agreement by Executive nor the performance by
Executive of Executive’s obligations hereunder, shall constitute a default under
or a breach of the terms of any other agreement, indenture or contract to which
Executive is a party or by which Executive is bound, nor shall the execution and
delivery of this Agreement by Executive or the performance of Executive’s duties
and obligations hereunder give rise to any claim or charge against either
Executive or the Company based upon any other contract, indenture or agreement
to which Executive is a party or by which Executive is bound.

 

23. Notice. Any notices or communication given by any party hereto to the other
party shall be in writing and personally delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid at the following
addresses:

 



-13-

 

 

If to the Company:

 

110 West 40th Street

21st Floor

New York, New York 10018

Attn: Head of Human Resources

 

If to the Executive:

 

Edward M. Slezak

380 Rector Place, Apt 12G

New York, NY 10280

 

Mailed notices shall be deemed given when received. Any person entitled to
receive notice may designate in writing, by notice to the others, such other
address to which notices to such party shall thereafter be sent.

 

24. Interpretation. The Company and the Executive has participated jointly in
the negotiation and drafting of this Agreement. Any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party by virtue of the authorship of this Agreement shall not apply
to the construction and interpretation hereof.

 

25. Continuing Obligations

 

The following provisions of this Agreement shall continue and survive the
termination of the Executive's employment: Section 1, Sections 8 through 22.

 

Signature page follows on next page

 

-14-

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on this 2nd day of April, 2014.

 

EXECUTIVE:

 

 

 

/s/Edward M. Slezak
Edward M. Slezak

 

 

 

CRUMBS BAKE SHOP, INC.

 

Accepted: April 2, 2014

 

 

 

By: /s/Frederick G. Kraegel

 

Chairman of the Board

 

 

 

CRUMBS HOLDINGS, LLC

 

Accepted: April 2, 2014

 

 

 

By: /s/Frederick G. Kraegel

 

Chairman of the Board

  

-15-

 

 

APPENDIX A

 

Company Competitors*

 

Baked By Melissa

Magnolia Bakery

Sprinkles

Georgetown Cupcake

 

*Including all subsidiaries, successors, related companies and Affiliates of the
companies listed on this Appendix A.

 



-16-

 

 

